EXHIBIT 10.1

Cabot Corporation

Summary of Non-Employee Directors Compensation

The cash compensation payable to Cabot’s non-employee directors consists of
separate annual cash retainers for serving on the Board and on each Committee on
which a director serves, and an annual cash retainer for serving as
non-Executive Chairman of the Board or as a Committee chair. Following a review
of the competitiveness of Cabot’s director compensation practices, on July 8,
2010, upon the recommendation of the Governance and Nominating Committee of the
Board of Directors, Cabot’s Board of Directors approved an increase, effective
July 1, 2010, from $31,000 to $65,000 in the annual cash retainer payable to
each non-employee Director for his or her service on the Board. No other changes
were made in the cash compensation package. With this change, the annual cash
compensation payable to Cabot’s non-employees consists of the following
payments:

 

  •  

An annual retainer of $65,000 for service on the Board of Directors

 

  •  

An annual retainer of $21,000 for service on the Audit Committee

 

  •  

An annual retainer of $7,000 for service on each of the Compensation, Safety,
Health and Environmental Affairs, or Governance and Nominating Committees

 

  •  

An annual retainer of $110,000 for service as Non-Executive Chairman of the
Board of Directors

 

  •  

An annual retainer of $40,000 for service as Chair of the Audit Committee

 

  •  

An annual retainer of $10,000 for service as Chair of the Compensation, Safety,
Health and Environmental Affairs, or Governance and Nominating Committees

In addition to the cash compensation described above, under Cabot’s Non-Employee
Directors’ Stock Compensation Plan (the “Directors’ Stock Plan”), each
non-employee director receives shares of Cabot common stock as a portion of his
or her compensation for services performed in the calendar year. On July 7,
2010, the Governance and Nominating Committee of the Board of Directors
authorized, for calendar year 2011, the issuance to each non-employee director
of the number of whole shares of Cabot common stock having, on the date of
grant, a market value as close as possible to $75,000 for services to be
performed in the calendar year.